DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims recite “a nano-sized solute or dispersed-phase”. The claimed “a nano-sized solute or dispersed-phase” is interpreted being --a nano-sized solute or nano-sized dispersed-phase, wherein individual dispersed or dissolved particles thereof have a largest dimension that is less than 1 micrometers in length--. In other words, the claimed “nano-sized solute or dispersed-phase” must be made up of nano-scale dispersed particles and/or nano-scale dissolved particles.
Consequently, the claim language regarding “a nano-sized solute or dispersed-phase” CANNOT be satisfied merely by a dispersed phase. As a specific example, prior art reference Shahid et al. (“Use of a high density, low temperature, bubble column for thermally efficient water sterilization”), teach a dispersed phase comprised of bacteria/coliform organisms. However, said bacteria/coliform organisms are not nano-sized. Therefore, the dispersed phase of Shahid et al. does not satisfy the claim language requiring a “a nano-sized solute or dispersed-phase”.

Allowable Subject Matter
Claims 1, 3-5, 7-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a method of causing thermally induced changes to a nano-sized solute or dispersed-phase (i.e. a solute or dispersed-phase wherein individual dispersed or dissolved particles thereof have a largest dimension that is less than 1 micrometers in length) in a liquid, the method comprising passing bubbles through the liquid, the gas in the bubbles having a higher temperature than the bulk temperature of the liquid and causing the formation of a transient hot surface layer in the liquid around the gas bubbles, wherein the thermally induced change occurs through an interaction between the nano-sized solute or dispersed phase with the transient hot surface layer, 
The closest prior art of record is Shahid et al. (“Use of a high density, low temperature, bubble column for thermally efficient water sterilization”), hereafter referred to as Shahid.
Shahid teaches a method of using a bubble column to assist in a thermally-induced change (sterilization) to a dispersed phase (bacteria/coliform organisms) in a liquid (water) (abstract, Sections 2 and 3), the method comprising steps of:  
Passing gas (air) bubbles through the liquid (water), the gas in the gas bubbles having a higher temperature than the bulk temperature of the liquid, e.g. the gas bubbles having a temperature of about 150 °C and the bulk liquid temperature being about 45 °C, wherein the dispersed phase (bacteria/coliform organisms) undergoes a thermally-induced change (sterilization) during the passing of the gas bubbles through the liquid (abstract, Sections 2 and 3; see Page 6 right column, Tables 1 and 2, and Figures 7 and 8 in particular).
Although it is not explicitly stated in Shahid, it is understood that the hot gas within the gas bubbles will necessarily cause the formation of a transient hot surface layer in the liquid around the gas bubbles due to inevitable heat transfer from said higher temperature gas bubbles and the surfaces of the lower temperature liquid surrounding said gas bubbles.
Although it is not explicitly stated, it is understood that the thermally induced change will necessarily occur, at least in part, through an interaction between the dispersed phase (bacteria/coliform organisms) with the transient hot surface layer. In particular, Shahid teaches that the sterilization kills (“destroys”) the coliforms making up the dispersed phase using thermal energy (heat) within the gas bubbles (Pages 6-8, Section 4). It is understood that at least some of the heat from the gas bubbles which destroys the coliforms making up the dispersed phase is necessarily transferred to the coliforms from the gas phase via the transient hot surface layer. Examiner notes that discovery of a previously unrecognized physical mechanism by which a prior art process proceeds does not represent a patentable advance over the prior art. 

The liquid in Shahid is water in an aqueous solution (abstract, Sections 2 and 3). The bubbles in Shahid have a diameter of 1-3 mm (Section 3, Figures 7 and 8). The gas (air) in the gas bubbles of Shahid are “dry” when admitted to the bubble column, indicating that said gas contains no water vapor therein, i.e. said gas has a relative humidity of 0% (abstract, Pages 3 and 6).
	However, Shahid does not explicitly teach or suggest the use of such a method to assist/induce a thermally induced change to a non-sized solute or dispersed-phase in a liquid (i.e. a solute or dispersed-phase wherein individual dispersed or dissolved particles thereof have a largest dimension that is less than 1 micrometers in length). It would not be obvious to one of ordinary skill in the art before the effective filing date to apply the method of Shahid to assist/induce a thermally induced change to a non-sized solute or dispersed-phase in a liquid for reasons applicant has described in the declaration filed 5/20/2021.
In view of the above, Claim 1 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shahid et al. (“Study of a Novel Method for the Thermolysis of Solutes in Aqueous Solution Using a Low Temperature Bubble Column Evaporator”), hereafter referred to as Shahid II, previously cited by applicant in IDS filed 6/7/2018, does not qualify as prior art, as it is by the same inventive entity as the present application, and was published after the effective filing date (5/27/2015) of the present application.
However, Shahid II does serve as an evidentiary reference which supports Examiner’s position that the thermally induced change in Shahid will necessarily occur, at least in part, through an interaction between the dispersed phase (bacteria/coliform organisms) with the transient hot surface layer. In particularly Shahid makes the following disclosure: “The process appears to work via the continuous production of hot (e.g., 150 °C) dry air bubbles, which do not heat the solution significantly but produce a transient hot surface layer around each rising bubble. This causes the thermal decomposition of the solute. The decomposition occurs due to the effective collision of the solute with the surface of the hot bubbles,” (abstract). Said disclosure effectively equates decomposition occurring due to collision between solute and bubbles with decomposition taking place in a transient hot surface layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772